DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 12, 18-26 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of at least one patch antenna, each of the at least one patch antenna comprising a first metallic layer that is located within the thickness of the glass sheet at or below the first major surface; a ground plane comprising a second metallic layer that is located within the thickness of the glass sheet at or below the second major surface; and a hole extending from the second major surface of the glass sheet towards one of the at least one patch antenna, wherein a conductor extends into the hole for electrical connection to the at least one patch antenna.
 	Lange and Li – referenced in the non-final office action - are cited as teaching some elements of the claimed invention including an antenna device comprising a glass sheet, a plurality of patch antennas, a ground plane, and a coaxial cable.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 18, patentability exists, at least in part, with the claimed features of a plurality of patch antennas arranged into one or more phased arrays, each of the plurality of patch antennas comprising a first metallic layer comprising silver that is located within the thickness of the glass sheet at a distance of up to 10 um from the first major surface; a ground plane comprising a second metallic layer comprising silver that is located within the thickness of the glass sheet at a distance of up to 10 um from the second major surface.  
 	Lange and Li are cited as teaching some elements of the claimed invention including an antenna device comprising a glass sheet, a plurality of patch antennas, a ground plane, and a coaxial cable.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 21, patentability exists, at least in part, with the claimed features of at least one patch antenna, each of the at least one patch antenna comprising a first metallic layer that is located within the thickness of the glass sheet at or below the first major surface; a ground plane comprising a second metallic layer that is located within the thickness of the glass sheet at or below the second major surface; and a strip disposed on the second major surface of the glass sheet, wherein the strip is capacitively coupled to the at least one patch antenna.
 	Lange and Li are cited as teaching some elements of the claimed invention including an antenna device comprising a glass sheet, at least one patch antenna, a ground plane, and a coaxial cable.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845